UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) October 21, 2011 INTELIMAX MEDIA INC. (Exact name of registrant as specified in its charter) British Columbia 000-53685 None (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer IdentificationNo.) 2320 – 555 West Hastings Street, Vancouver, British Columbia V6B 4N4 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (604) 742-1111 n/a (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) o
